Citation Nr: 0110369	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-12 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, and if so whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel
INTRODUCTION

The veteran served on active duty from November 1970 to July 
1972 with periods of active duty for training from August 4, 
1984, to August 18, 1984, and from June 6, 1985, to July 20, 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In an August 1999 statement to the RO, the veteran withdrew 
the claim for an increased evaluation for bilateral hearing 
loss.  The Board will limits its consideration accordingly.


FINDINGS OF FACT

1.  In an August 1994 decision, the Board denied entitlement 
to service connection for diabetes mellitus. 

2.  The evidence added to the record since the August 1994 
Board decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for diabetes mellitus.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his diabetes mellitus is 
etiologically related to service and was manifested within a 
year of his discharge from active duty in July 1972. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).  Service incurrence or aggravation of 
diabetes mellitus may be presumed if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000). 

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

The evidence received since the August 1994 Board decision 
includes medical Duke Memorial Hospital records, dated in 
October 1972, reflecting a diagnosis of mild diabetes 
mellitus within three months of the veteran's discharge from 
active duty.  These reports are not cumulative or redundant 
of the evidence previously of record.  In addition, they are 
so significant that they must be considered to fairly decide 
the merits of the veteran's claim.  Accordingly, they are new 
and material and the claim is reopened.


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for diabetes mellitus is 
granted.  


REMAND

During the pendency of the veteran's appeal but after the 
veteran's claim was most recently considered by the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant. 

Although the record contains the aforementioned medical 
evidence of the presence of diabetes mellitus within one year 
of the veteran's discharge from service, medical evidence 
indicating that the diabetes mellitus was not present within 
one year of the veteran's discharge from service is also of 
record.  The veteran has not been provided a VA examination 
in order to determine if his diabetes mellitus is 
etiologically related to service or was manifested within a 
year of service discharge. 

In addition, the veteran reportedly is receiving disability 
benefits from the Social Security Administration (SSA), but 
neither the decision awarding such benefits nor the complete 
records upon which the award was based have been associated 
with the claims folder.

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim for service 
connection for diabetes mellitus.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and request 
them to provide a copy of the 
outstanding medical records.

3.  The RO should obtain a copy of 
the decision awarding the veteran 
SSA disability benefits and the 
record upon which the award was 
based.

4.  Then, the RO should arrange for 
the veteran to undergo an 
examination by a physician with 
appropriate expertise to determine 
the etiology of any currently 
present diabetes mellitus.  Any 
necessary tests or studies should be 
conducted.  The claims files must be 
made available to and reviewed by 
the examiner, and the examination 
report should reflect that the 
claims files were reviewed.  The 
examiner should provide an opinion, 
based upon the examination results 
and a review of the claims folders, 
as to whether it is at least as 
likely as not that any currently 
present diabetes mellitus is 
etiologically related to service or 
was manifested within a year of 
discharge from service.  The 
rationale for all opinions expressed 
should also be provided. 

5.  Thereafter, the RO should review 
the claims files and ensure that all 
requested actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
further actions necessary to comply 
with the notification and duty to 
assist requirements of the VCAA.

6.  Then, the RO should readjudicate 
the reopened claim for service 
connection for diabetes mellitus on 
a de novo basis.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
should issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



